Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 05/24/2022. 
Priority
This application, Pub. No. US 2021/0215722, is a § 371 National Stage of International Patent Application No. PCT/JP2017/031869, filed 09/05/2017, which claims foreign priority to JP 2016-173835, filed 09/06/2016. 
Status of Claims
Claims 1-11 are currently pending.  Claims 1-5 have been originally pending and subject to election/restriction requirement mailed 09/30/2021.  New Claim 6 has been added as set forth in Applicant’s amendment filed 11/30/2021.  Claims 1, 3 and 6 have been amended, and Claims 7-11 have been added, as set forth in Applicant’s amendment filed 05/24/2022.  Claims 3-5 are withdrawn from further consideration.  Claims 1, 2 and 6-11 are examined.
Election/Restriction
At page 4 of Remarks, Applicant’s argues that:

    PNG
    media_image1.png
    268
    1068
    media_image1.png
    Greyscale

Emphasis in the original.

The Examiner respectfully disagrees for the following reasons.
First, as indicated in the previous Office Action, an acidification pretreatment liquid as disclosed in Example 1 of the instant specification (2.5 M urea, 0.42 M hydrochloric acid, 0.08 M citric acid hydrate, 2.5% maltose, 10.0% hexadecyltrimethylammonium bromide (CTAB), 4.9% Triton X-100 (trade name)) does not contain an anionic surfactant.  
Second, the application as filed does not provide support for combination of an acidifier and an anionic surfactant in a pretreatment liquid but expressly states the use of an acidifier in combination with a cationic surfactant in order to prevent occurrence of precipitation upon mixing with a biological sample as well as an addition of a nonionic surfactant for detection of Tg with an even higher sensitivity: 

    PNG
    media_image2.png
    329
    969
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    272
    977
    media_image3.png
    Greyscale

Emphasis added.


Third, the application as filed discloses that when an anionic surfactant is used, for reduction of the influence of the anionic surfactant carried over into the reaction system, a neutralization liquid containing one or more of cationic surfactants, zwitterionic surfactants, and nonionic surfactants may be added after the pretreatment as well as heating is carried out in order to increase its effect.  See paragraphs [0015], [0021] and Example 4.
Accordingly, Claims 3 and 4 are properly withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
The rejection of Claim 1 under 35 U.S.C. 102(a)(1) as anticipated by Hoofnagle et al., US 2009/0042213, published 02/12/2009, is withdrawn in view of Applicant’s amendment of the claim.
Claim Construction
The amended independent Claim 1 is drawn to:

    PNG
    media_image4.png
    172
    1070
    media_image4.png
    Greyscale



The Examiner construes “or” as used in the claim to mean “a choice between either one of two alternatives, but not both.”  The construction of “or” as designating alternatives is based on the following facts.
First, all the embodiments disclosed in the specification described the use of either an acidifier or an anionic surfactant in a pretreatment liquid, but not both.  
Second, the prosecution history requires “or” to mean the choice between an acidifier or an anionic surfactant, but not both, because Applicant has amended the claim limitation from “a pretreatment liquid containing one or both of a surfactant and an acidifier” to “a pretreatment liquid containing an acidifier or an anionic surfactant.”

Claim Objections
Claim 9 is objected to because it recites “the immunoassay” instead of “the sandwich immunoassay”.  Appropriate correction is required.

Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (“new matter”).  
This rejection is necessitated by Applicant's amendment.
The newly added Claims 7 and 8 are drawn to:

    PNG
    media_image5.png
    220
    1070
    media_image5.png
    Greyscale



Applicant does not indicate where is support for Claims 7 and 8 in the application as filed.
It is the Examiner’s position that the application as filed does not provide support for combination of an acidifier and an anionic surfactant in a pretreatment liquid.  See paragraphs [0017] and [0018] reproduced above and Example 1.
Applicant is reminded that it is their burden to show where the specification supports any amendments to the disclosure.  See MPEP 714.02, paragraph 5, last sentence and also MPEP 2163.06 I.  MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. ... If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.112, first paragraph - description requirement, or denial of the benefit of the filing date of a previously filed application, as appropriate”  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure.”  Emphasis added.

Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim.
Claims 7 and 8 fail to further limit the subject matter of the previous Claims 1 and 6, respectively, because Claims 1 and 6 require a pretreatment liquid to contain either an acidifier or an anionic surfactant but not both as recited in Claims 7 and 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 
459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoofnagle et al., US 2009/0042213, published 02/12/2009 (IDS submitted 03/31/2020), in view of Aoyagi et al., US 2008/0044807, published 02/21/2008 (PTO-892 mailed 01/24/2022).
This rejection is modified from the previous Office action as necessitated by Applicant's amendment.  
Hoofnagle et al., throughout the publication and, for example, in paragraphs [0003]-[0005], teach that thyroglobulin, which is secreted from functioning thyroid tissue, is very useful as a tumor marker in the diagnosis of recurrent, residual, and metastatic thyroid cancer.  The presence of thyroglobulin in the plasma/serum, which is the elected species (2), of patients indicates functioning thyroid tissue.  However, quantitation of thyroglobulin using immunoassays is problematic because immunoassays for thyroglobulin are affected, inter alia, by patient autoantibodies to thyroglobulin.  Patient autoantibodies to thyroglobulin bind to thyroglobulin epitopes, or surface features of the protein, and interfere with reagent antibodies binding to the thyroglobulin analyte in the assay, causing falsely low concentrations of thyroglobulin to be measured by traditional "sandwich" immunoassays.  For example, approximately 10% of patients have antibodies to thyroglobulin (Tg) that could potentially interfere with immunoassays, and the prevalence of Tg autoantibodies increases to 25% in patients with differentiated thyroid carcinoma.  As such, based on Hoofnagle et al. teachings, one of skill in the art would have understood that removal of interfering antibodies may be necessary for obtaining reliable results for thyroglobulin testing.
Regarding Claim 1, Aoyagi et al., throughout the publication and, for example, in Abstract, teach the use of an acidification pretreatment liquid, which is the elected species (1), for the inactivation of interfering antibodies binding to the HCV antigen:

    PNG
    media_image6.png
    203
    494
    media_image6.png
    Greyscale
Emphasis added.


In paragraph [0034], Aoyagi et al. teach that in order to convert the test sample containing the HCV-related antigens into a state suitable for forming an immune complex of the HCV core antigen and a probe such as an antibody, the invention provides a method of detecting and quantifying the HCV-related antigens which method comprises a step of treating test samples with a treating agent that effects the release of the HCV core antigen from virus particles and the inactivation of human antibodies against the HCV-related antigens simultaneously present in the test samples, and of detecting and quantifying the released HCV-related antigens by an immunoassay using a probe such as an antibody, as well as a testing kit.  
Regarding Claim 2, recitation “the acidifier has a final concentration of more than 0.05 N and not more than 0.5 N in the pretreatment step” is construed to include the concentration of 0.5 N in the claimed range.  In paragraph [0102], Aoyagi et al. teach using the final concentration of 0.5 N HCl in the pretreatment step: 

    PNG
    media_image7.png
    135
    486
    media_image7.png
    Greyscale
Emphasis added.


Applicant is reminded that, according to MPEP 2131.03, a specific example in the prior art which is within a claimed range anticipates the range:
2131.03 Anticipation of Ranges 
I. A SPECIFIC EXAMPLE IN THE PRIOR ART WHICH IS WITHIN A CLAIMED RANGE ANTICIPATES THE RANGE 
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In rePetering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.). 

Regarding Claims 6 and 9-11, in paragraph [0039], Aoyagi et al. teach detection and quantification of the HCV core antigen in an enzyme-linked immunosorbent assay (ELISA).  In paragraph [0040], Aoyagi et al. teach a method based on a principle of the sandwich immunoassay system, which is the elected species (3), to detect an HCV-derived protein in test samples (serum), which is the elected species (2).  
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used, in an immunoassay of thyroglobulin, a pretreatment step of a test sample with a pretreatment liquid containing an acidifier.
One of ordinary skill in the art would have been motivated to have made and used in an immunoassay of thyroglobulin, a pretreatment step of a test sample with a pretreatment liquid containing an acidifier, because it would be desirable to remove interfering antibodies for obtaining reliable results in detection of thyroglobulin, which is a very useful tumor marker in the diagnosis of recurrent, residual, and metastatic thyroid cancer, as taught by Hoofnagle et al.
One of ordinary skill in the art would have had a reasonable expectation of success in making and using in an immunoassay of thyroglobulin, a pretreatment step of a test sample with a pretreatment liquid containing an acidifier, because the use of an acidifier to remove interfering antibodies for obtaining reliable results in immunoassays, was known in the art, as taught by Aoyagi et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 2, 6 and 9-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-11 of U.S. Patent 8,546,075, issued 10/01/2013 (PTO-892 mailed 01/24/2022), prior publication Aoyagi et al., U.S. 2008/0044807, published 02/21/2008 (PTO-892 mailed 01/24/2022), in view of Hoofnagle et al., US 2009/0042213, published 02/12/2009 (IDS submitted 03/31/2020).  As best understood by the Examiner, the named inventor of the instant application Katsumi Aoyagi is a co-inventor of U.S. Patent 8,546,075.
This rejection is modified from the previous Office action as necessitated by Applicant's amendment.  
U.S. Patent 8,546,075 claims:

    PNG
    media_image8.png
    92
    488
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    217
    482
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    438
    489
    media_image10.png
    Greyscale
 Emphasis added.


The teachings of Hoofnagle et al. are discussed above and incorporated herein in its entirety.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used, in an immunoassay of thyroglobulin, a pretreatment step of a test sample with a pretreatment liquid containing an acidifier, claimed by U.S. Patent 8,546,075, because it would be desirable to remove interfering antibodies for obtaining reliable results in detection of thyroglobulin, which is a very useful tumor marker in the diagnosis of recurrent, residual, and metastatic thyroid cancer, as taught by Hoofnagle et al.

Claims 1, 2, 6 and 9-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 and 6 of copending Application No. 16/332,647 (‘647 application), Pub. No. US 2021/0215680, published 07/15/2021 (reference application) (PTO-892 mailed 01/24/2022), in view of Hoofnagle et al., US 2009/0042213, published 02/12/2009 (IDS submitted 03/31/2020), and further in view of Aoyagi et al., U.S. 2008/0044807, published 02/21/2008 (PTO-892 mailed 01/24/2022).
This rejection is modified from the previous Office action as necessitated by Applicant's amendment.  
‘647 application claims:

    PNG
    media_image11.png
    221
    1070
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    132
    1054
    media_image12.png
    Greyscale



The teachings of Hoofnagle et al. and Aoyagi et al. are discussed above and incorporated herein in its entirety.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used, in an immunoassay of thyroglobulin, a pretreatment step of a test sample with a pretreatment liquid containing an acidifier, claimed by ‘647 application, because it would be desirable to remove interfering antibodies for obtaining reliable results in detection of thyroglobulin, which is a very useful tumor marker in the diagnosis of recurrent, residual, and metastatic thyroid cancer, as taught by Hoofnagle et al.  One of ordinary skill in the art would have had a reasonable expectation of success in making and using in an immunoassay of thyroglobulin, a pretreatment step of a test sample with a pretreatment liquid containing an acidifier, claimed by ‘647 application, because the use of an acidifier to remove interfering antibodies for obtaining reliable results in immunoassays, including sandwich ELISA, in test samples such as serum, was known in the art, as taught by Aoyagi et al.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 103
At pages 6-11 of the Remarks, Applicant argues that:

    PNG
    media_image13.png
    312
    1070
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    127
    1059
    media_image14.png
    Greyscale

Emphasis in the original.


    PNG
    media_image15.png
    69
    959
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    174
    1065
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    65
    1030
    media_image17.png
    Greyscale



    PNG
    media_image18.png
    174
    1062
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    61
    978
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    268
    1047
    media_image20.png
    Greyscale

Emphasis in the original.


    PNG
    media_image21.png
    64
    971
    media_image21.png
    Greyscale



    PNG
    media_image22.png
    128
    1056
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    406
    1063
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    126
    1049
    media_image24.png
    Greyscale

Emphasis in the original.


The Examiner respectfully disagrees for the following reasons.
Regarding 1-3, first, in response to Applicant's argument against Aoyagi et al., one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, as indicated above, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used, in an immunoassay of thyroglobulin, a pretreatment step of a test sample with a pretreatment liquid containing an acidifier, because it would be desirable to remove interfering antibodies for obtaining reliable results in detection of thyroglobulin, which is a very useful tumor marker in the diagnosis of recurrent, residual, and metastatic thyroid cancer, as taught by Hoofnagle et al.  One of ordinary skill in the art would have had a reasonable expectation of success in making and using in an immunoassay of thyroglobulin, a pretreatment step of a test sample with a pretreatment liquid containing an acidifier, because the use of an acidifier to remove interfering antibodies for obtaining reliable results in immunoassays, was known in the art, as taught by Aoyagi et al.
Second, Applicant is reminded that, according to MPEP 716.01(c), attorney’s arguments cannot take the place of evidence regarding inoperability of the prior art:
“The arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.” (Emphasis added).


Here, there is no evidence on record that a pretreatment step of a test sample with a pretreatment liquid containing an acidifier, taught by Aoyagi et al., is applicable only to an immunoassay of the HCV antigen.  On contrary, the prior art on record demonstrates versatility of this approach.  See, for example, Cao et al., U.S. 2007/0015218, published 01/18/2007 (PTO-892 mailed 01/24/2022), teaching a method of dissociating an antibody from a corresponding antigen in an antibody/antigen complex comprising the steps of: obtaining a sample from a subject containing an antibody/antigen complex and diluting the sample with an acidic dissociation buffer.  The method enables researchers to accurately identify anti-amyloid beta peptide and its antibody from sera samples.  It can also be used for the evaluation of the outcome of Alzheimer's patient treatment based on the amyloid peptide load and antibody level in the sera.  See Abstract, paragraph [0018] and Claim 1.  In addition, Kojima et al., U.S. 2009/0176252, published 07/09/2009 (PTO-892 mailed 01/24/2022), teach a method for the immunoassay measurement of the endocrine substance, such as insulin, in the analyte comprising pre-treating the analyte derived from the animal by removing an autoantibody bound to the endocrine substance present in the analyte therefrom and measuring the endocrine substance in the pre-treated analyte.  In order to remove the autoantibody bound to the endocrine substance from the blood analyte, first, the blood analyte is made acidic with an acidic substance, such as hydrochloric acid, to terminate an antigen-antibody reaction for the binding of the endocrine substance to the autoantibody, thereby allowing a separation of the endocrine substance from the antibody.  See Abstract, paragraphs [0064] and [0087].
Regarding 4, Applicant’s argument is not sustainable for the following reasons. First, Applicant argues a document, which is not on record.  Second, the cited Aoyagi et al. reference has been published 02/21/2008, whereas Hoofnagle et al. claims priority to Provisional application No. 60/943,758, filed on June 13, 2007.
Regarding 5, in response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, Hoofnagle et al. teach that quantitation of thyroglobulin using immunoassays is problematic because immunoassays for thyroglobulin are affected, inter alia, by patient autoantibodies to thyroglobulin, which bind to thyroglobulin epitopes, or surface features of the protein, and interfere with reagent antibodies binding to the thyroglobulin analyte in the assay, causing falsely low concentrations of thyroglobulin to be measured by traditional "sandwich" immunoassays.  For example, approximately 10% of patients have antibodies to thyroglobulin (Tg) that could potentially interfere with immunoassays, and the prevalence of Tg autoantibodies increases to 25% in patients with differentiated thyroid carcinoma.  As such, based on Hoofnagle et al. teachings, one of skill in the art would have understood that removal of interfering antibodies may be necessary for obtaining reliable results for thyroglobulin testing.  Aoyagi et al. teach the use of an acidification pretreatment liquid for the inactivation of interfering antibodies binding to the HCV antigen in order to convert the test sample containing the HCV-related antigens into a state suitable for forming an immune complex of the HCV core antigen and a probe such as an antibody.  As such, Aoyagi et al. teach the inactivation of interfering antibodies as means for removal of their interference in immunoassays. 
Accordingly, the 103 rejection of the claims is maintained.
Double Patenting
U.S. Patent 8,546,075
At pages 11-12 of the Remarks, Applicant argues that:

    PNG
    media_image25.png
    79
    1072
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    130
    1066
    media_image26.png
    Greyscale



The Examiner respectfully disagrees for the reasons set forth with regard to the 103 rejection above.  

Application No. 16/332,647
At page 12 of the Remarks, Applicant argues that:

    PNG
    media_image27.png
    221
    1064
    media_image27.png
    Greyscale



The Examiner respectfully disagrees because, according to MPEP § 804 I.B.1, complete response to a nonstatutory double patenting (NDP) rejection is either a reply by Applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action:
“1. Provisional Nonstatutory Double Patenting Rejections
A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. 

As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI, for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995.”  Emphasis added. 


Accordingly, the rejections of the claims are maintained.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641